Citation Nr: 0635866	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  00-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the hands.

2.  Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to August 1999.  These matters are before the 
Board of Veterans' Appeals (Board) from a January 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In September 2002, the Board 
undertook additional development of evidence under then-
existing authority.  In June 2003, the case was remanded for 
RO initial consideration of the additional evidence obtained.  
In September 2004, the case was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The September 2004 remand directed the RO to schedule the 
veteran for a VA orthopedic examination of the veteran's 
hands that would include an opinion as to whether any current 
finger disability is one that increased in severity beyond 
normal progression during the veteran's military service, and 
whether any current finger disability did not pre-exist 
service (and, if so, whether such disability is related to 
service).  The September 2004 VA examination report did not 
adequately address these questions.  Additionally, the VA 
examiner's statements that each current disability "like as 
not is not related to military service" are confusing and 
not responsive to the question of whether it is at least as 
likely as not (i.e.,. a 50 percent probability or greater) 
that any current finger disability is one that increased in 
severity beyond normal progression during the veteran's 
military service, and whether any current finger disability 
did not pre-exist service (and, if so, whether such 
disability is related to service).  

The previous remand noted that the March 2003 VA 
cardiovascular examination report indicated that 
echocardiogram, EKG and chest X-ray reports were to accompany 
the report; such reports had not been associated with the 
claims file, and the record was incomplete.  Pursuant to the 
remand, the RO obtained the echocardiogram report; however, 
the EKG and chest X-ray reports have not been associated with 
the claims folder.  

Finally, the RO did not order a VA cardiovascular opinion 
and/or examination as requested in the Board's remand.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the RO achieved full 
compliance with specific instructions contained in a Board 
remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran's 
claims file to be forwarded to the physician 
who conducted the September 2004 VA 
examination (or to another orthopedic 
specialist if the September 2004 examiner is 
unavailable) for review and a supplementary 
medical opinion.  The consulting physician 
should again opine whether it is at least as 
likely as not (i.e.,. a 50 percent probability 
or greater) that any current finger disability 
is one that increased in severity beyond 
normal progression during the veteran's 
military service, and whether any current 
finger disability did not pre-exist service 
(and, if so, whether such disability is 
related to service).  The examiner should 
explain the rationale for all opinions given.

2.  The RO should obtain for the record the 
reports of EKG and chest X-ray studies which 
were to accompany the March 2003 VA 
cardiovascular examination report.

3.  If any record obtained pursuant to #2 
above appears to reflect cardiovascular 
disability, the veteran's claims folder should 
be forwarded to a cardiovascular specialist 
for review.  The specialist should review the 
entire record and opine whether it is at least 
as likely as not that any cardiovascular 
disability diagnosed is related to the 
veteran's service.  The reviewing specialist 
should explain the rationale for all opinions 
given.

4.  If the VA clinical reports sought in #2 
above are unavailable, the veteran should be 
scheduled for a VA cardiovascular examination.  
The examiner should determine the existence, 
nature and etiology of any current 
cardiovascular disability (to include mitral 
prolapse).  The examiner should review the 
claims folder, opine whether as likely as not 
any cardiovascular disability diagnosed is 
related to the veteran's service, and explain 
the rationale for all opinions given.

5.  Then the RO should re-adjudicate the 
veteran's claims.  If either remains denied, 
the veteran and his representative should be 
provided an appropriate supplemental statement 
of the case and given the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the r matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


